UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6688



In Re:   JOHN PATRICK MCSHEFFREY,

                                                          Petitioner.




                             No. 04-6697



JOHN PATRICK MCSHEFFREY,

                                             Petitioner - Appellant,

           versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-76; CA-92-729)


Submitted:   November 30, 2004             Decided:   January 6, 2005


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


No. 04-6688: Petition denied; No. 04-6697: Affirmed in part;
dismissed in part by unpublished per curiam opinion.
John Patrick McSheffrey, Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Mark Anthony Exley, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            John Patrick McSheffrey appeals the district court’s

order denying his motion to vacate its September 1992 order, his

motion for the return of property, and his motion for grand jury

transcripts. With respect to his motion to vacate, properly deemed

a motion for reconsideration under Fed. R. Civ. P. 60(b), the order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004) (holding

that appeal from the denial of a Rule 60(b) motion in a habeas

action requires a certificate of appealability).         A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that McSheffrey has not made the

requisite     showing.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss that portion of the appeal.

            With respect to the denial of McSheffrey’s motions for

the return of property and to inspect grand jury transcripts, we


                                 - 3 -
have   reviewed   the   record    and   the   court’s    order   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See United States v. McSheffrey, Nos. CR-92-

76, CA-92-729 (E.D. Va. Mar. 29, 2004).

           McSheffrey also petitions this Court for a writ of

mandamus seeking an order directing the district court to vacate

its September 1992 order.        Mandamus is a drastic remedy to be used

only in extraordinary circumstances.           Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976).              In seeking mandamus relief,

McSheffrey carries the heavy burden of showing that he has no other

adequate means to attain the relief sought and that his right to

such relief is clear and indisputable.              In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                   We find that

McSheffrey has failed to meet this burden.              Accordingly, we deny

the mandamus petition. While we grant McSheffrey’s motions to file

supplemental authorities pursuant to Fed. R. App. P. 28(j) and to

proceed on appeal in forma pauperis, we deny his motions for oral

argument, for clarification and/or more definite statement, and to

place the case in abeyance for United States v. Booker, 2004 WL

1713654 (cert. granted, Aug. 2, 2004, argued Oct. 4, 2004) (No. 04-

104), and United States v. Fanfan, 2004 WL 1713655 (cert. granted,

Aug. 2, 2004, argued Oct. 4, 2004) (No. 04-105).            We dispense with

oral   argument   because   the     facts     and   legal   contentions       are




                                    - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                      No. 04-6688: PETITION DENIED
                                      No. 04-6697: AFFIRMED IN PART;
                                                   DISMISSED IN PART




                              - 5 -